In this case a stipulation has been filed by counsel for the respective parties wherein it is agreed that the Supreme Court do enter a similar and like decision in this case as that which may be entered in the case of Walter L. Ditfurth vs. Coral Gables Corporation and that this case be in all things controlled in the Supreme Court of Florida by the opinion which may be handed down in the case of Walter L. Ditfurth vs. Coral Gables Corporation.
The order sustaining special and general demurrer to amended bill of complaint should be reversed under authority of the order in the case of Walter L. Ditfurth vs. Coral Gables Corporation, filed at this term of the Court, and the case therein cited. It is so ordered.
Reversed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.